Citation Nr: 1040066	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service 
connected hypertension.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1975 to January 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal is remanded for a VA examination to ascertain the 
present severity of the Veteran's service connected hypertension 
and his present employment capacity.  

The last VA examination in February 2006 did not include blood 
pressure measurements approximating the criteria for a rating in 
excess of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Subsequent VA treatment notes, however, include a September 22, 
2006 blood pressure reading that may suggest that his 
hypertension worsened, as one of the readings taken that day had 
a diastolic reading of 118.  See id.  The Board also observes 
that the claims folder was transferred to the Board in 2007, and 
that the Veteran's representative in argument presented in 
September 2010 noted that the most recent examination was from 
2006 and requested an updated VA examination.  The Veteran is 
entitled to a new VA examination where there is evidence that his 
or her service connected disability has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
Consequently, an updated hypertension examination should be 
obtained.  In addition, as the record does not include a medical 
opinion regarding the Veteran's occupational limitations due to 
his service connected disabilities, such an opinion should be 
included in the updated examination report.  

Also, the RO/AMC should request the Veteran to identify all 
present medical treatment for hypertension as well as request 
updated VA treatment records since approximately October 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records since 
approximately October 2006.  In addition, 
request the Veteran identify all current 
treatment for hypertension.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
RO/AMC should then obtain these records and 
associate them with the claims folder.  

2.  Schedule the Veteran for a VA examination 
to evaluate his hypertension and employment 
capacity.  The claims file and a copy of this 
remand must be made available to the 
examiner.  The examiner will measure the 
Veteran's blood pressure and comment on how 
this disability affects his domestic and 
occupational activities.  The examiner must 
also provide an opinion as to whether the 
Veteran is incapable of gainful employment 
due to his service connected disabilities of 
hidradenitis and hypertension.  

3.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

